internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb ec-plr-113496-00 date date taxpayer parent target merger agreement plan_year a date b date c date d x y z this is in response to your date letter from your authorized representative requesting rulings on the application of sec_162 of the internal_revenue_code and the regulations thereunder to the assumption of taxpayer’s incentive compensation plan plan by parent in the transaction described below specifically you requested rulings that following the transaction the plan will continue to meet the shareholder approval requirement based on the approval of the plan by the taxpayer’s shareholders and that the eligibility criteria of the plan will not be considered to have been modified and therefore no additional shareholder approval will be required the facts as represented by taxpayer are as follows pursuant to the merger agreement taxpayer will form a holding_company parent the shareholders of taxpayer will exchange their taxpayer common_stock for parent common_stock taxpayer will become a wholly owned subsidiary of parent target will merge into parent with the target shareholders receiving x shares of parent common_stock and dollar_figurey cash for each share of target common_stock after the plr-113496-00 merger parent will remain the parent of taxpayer and its subsidiaries and will become the parent of target’s subsidiaries in connection with the merger taxpayer will restructure its corporate organization this restructuring is the subject of a separate letter to be issued by the office of the associate chief_counsel corporate all of the corporations involved will remain within taxpayer’s affiliated_group under parent as the new common parent taxpayer’s plan which was adopted by taxpayer in year a authorizes a variety of stock-based awards these awards include options stock awards consisting of one or more share of common_stock granted to eligible participants stock appreciation rights performance shares phantom_stock and dividend equivalents the most recent approval of the plan by taxpayer’s shareholders was on date b the plan was amended by taxpayer’s board_of directors effective date c to clarify the plan’s definition of subsidiary and to modify the plan’s tax withholding rules as of date d all awards under the plan have consisted of stock_options and restricted_stock grants after the merger agreement is approved by the shareholders of taxpayer and target the board_of directors will approve the following administrative changes to the plan references to taxpayer will be changed to references to parent references to taxpayer’s common_stock will be changed to references to parent’s common_stock the number of shares reserved for issuance under the plan and the maximum number of shares or maximum compensation that may be delivered or paid to a plan participant in a fiscal_year will be adjusted by multiplying such number by an exchange ratio equal to z these adjustments will be the only adjustments made to the plan in connection with the merger and will have the effect of increasing the number of employees eligible for awards under the plan sec_162 of the code generally provides a limit of dollar_figure million on the deduction for applicable_employee_remuneration paid during any taxable_year for the chief_executive_officer and the other four highest compensated officers of any publicly_held_corporation sec_162 of the code excepts from this limitation performance- based compensation that in relevant part is payable solely on account of attaining one or more performance goals determined by a compensation committee of the board_of directors that is comprised solely of two or more outside directors and if the material terms under which the remuneration is to be paid are approved by a majority of the shareholders plr-113496-00 sec_1_162-27 of the income_tax regulations provides that qualified_performance-based_compensation must be based solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee establishes the goal however in no event will a performance_goal be considered to be preestablished if it is established after percent of the period_of_service as scheduled in good_faith at the time the goal is established has elapsed a performance_goal does not include the mere continued employment of the covered_employee thus a vesting provision based solely on continued employment would not constitute a performance_goal under sec_1_162-27 of the regulations grants of stock_options and stock appreciation rights will satisfy the performance_goal requirement in sec_1 e if i the grant or award is made by the compensation committee ii the plan under which the option or right is granted states the maximum number of shares for which options or rights may be granted to any employee during a specific period and iii under the terms of the option or right the amount of compensation an employee could receive is based solely upon an increase in the value of the stock after the date of the grant or award under sec_1_162-27 of the regulations material terms include i the employees eligible to receive compensation ii a description of the business criteria on which the performance_goal is based and iii either the maximum amount of compensation that could be paid to any employee or the formula used to calculate the amount of compensation to be paid to the employee if the performance_goal is attained sec_1_162-27 of the regulations provides that in describing the eligible employees a general description of the class of eligible employees by title or class is sufficient such as the chief_executive_officer and vice presidents or all salaried employees all executive officers or all key employees sec_1_162-27 of the regulations provides that once the material terms of a performance_goal are disclosed to and approved by the shareholders no additional disclosure or approval is required unless the compensation committee changes the material terms of the performance_goal if however the compensation committee has authority to change targets under a performance_goal after shareholder approval of the goal material terms of the performance_goal must be disclosed and reapproved by shareholders no later than the first shareholder meeting that occurs in the fifth year following the year in which shareholders previously approved the performance_goal the regulations underlying sec_162 of the code contain no provision requiring that in a case such as this a performance based plan adopted by a corporation that subsequently merges with another corporation must be resubmitted to plr-113496-00 the shareholders of the surviving corporation after the merger at anytime prior to the time the original corporation would have been required to resubmit the plan under sec_1_162-27 of the regulations in this regard compare regulation sec_1_162-27 based on the information submitted and taxpayer’s representations referred to above we rule as follows following the creation of parent the merger of parent and target and the assumption of the plan by parent the plan will continue to meet the shareholder approval requirement set forth in sec_1_162-27 of the regulations based on approval of taxpayer’s shareholders at their annual meeting accordingly approval of the plan by the shareholders of parent will not be required by virtue of the merger the eligibility criteria of the plan will not be considered to have been modified and consequently no additional shareholder approval will be required under sec_1_162-27 of the regulations if following assumption of the plan awards are made to employees of parent's subsidiaries which prior to the merger were subsidiaries of taxpayer or target except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely yours robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
